Citation Nr: 0202444	
Decision Date: 03/15/02    Archive Date: 03/25/02

DOCKET NO.  99-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for osteoarthritis secondary to patellar and 
ligamentous instability of the right knee. 

2.  Entitlement to a disability evaluation in excess of 20 
percent for osteoarthritis secondary to patellar and 
ligamentous instability of the left knee. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1973.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (the RO) which denied entitlement to 
increased ratings for the right and left knee disabilities.   

In a July 1993 rating decision, service connection was 
granted for osteoarthritis secondary to patellar and 
ligamentous instability of the right knee and a 20 percent 
evaluation was assigned from September 10, 1992.  In a 
September 1995 Board decision, the Board granted service 
connection for a left knee disorder.  A November 1995 rating 
decision implemented the Board decision and granted service 
connection for osteoarthritis secondary to the patellar and 
ligamentous instability of the left knee.  A 20 percent 
evaluation was assigned from September 10, 1992.  In December 
1997, the veteran filed a claim for increased evaluations for 
the knee disorders.  

The Board notes that in the May 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
back disability.  The veteran appealed this determination.  A 
statement of the case was issued.  However, in a December 
1999 rating decision, the claim for service connection for a 
back disability was reopened.  Service connection for a 
chronic low back disorder with bilateral radicular symptoms, 
status post discectomy and laminectomy at L4-5 for disc 
herniation was granted.  A 40 percent evaluation was assigned 
from December 10, 1997.  The veteran was notified of this 
decision in December 1999.  The veteran did not file a timely 
Notice of Disagreement with respect to this rating decision.  
Accordingly, that issue is not on appeal and will be 
discussed no further herein.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200, 20.202, 20.302 (2001); Manlincon 
v. West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  The service-connected osteoarthritis secondary to 
patellar and ligamentous instability of the right knee is 
principally manifested by complaints of pain and instability 
with objective findings of slight instability, tenderness, 
swelling, and slight limitation of flexion, and X-ray 
findings of degenerative arthritis.   

2.  The service-connected osteoarthritis secondary to 
patellar and ligamentous instability of the left knee is 
principally manifested by complaints of pain and instability 
with objective findings of slight instability and slight 
limitation of flexion, and X-ray findings of degenerative 
arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent osteoarthritis secondary to patellar and ligamentous 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260 (2001). 

2.  The criteria for a disability evaluation in excess of 20 
percent for osteoarthritis secondary to patellar and 
ligamentous instability of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Under Diagnostic Code 5257 (other impairment of the knee: 
recurrent subluxation or lateral instability), a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent rating is 
assigned.  Id.  With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, a 10 
percent rating is assigned.  Id.  The Schedule notes that the 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2001).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).
 
Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2001).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  VA General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

"...separate rating must be based upon additional 
disability.  When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59 (which specifically provides that, when a 
veteran has arthritis that is productive of actually painful 
motion due to unstable or malaligned joints due to healed 
injury, the disability is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261).  Precedent opinions of the VA 
General Counsel are binding on the Board. See 38 U.S.C.A. 
§ 7104(c). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

A February 1993 VA examination report indicates that the 
veteran's right knee was unstable to ligamentous testing.  
The left knee was stable.  The veteran had gait antalgia.  
The diagnoses were bilateral patella instability with 
considerable ligamentous instability of the right knee and 
bilateral knee osteoarthritis secondary to patella and 
ligamentous instability.  

An October 1996 VA treatment record indicates that the 
veteran's gait was within normal limits.  

An August 1997 X-ray examination report reveals that the 
veteran had mild degenerative changes in the knees.  

A March 1998 VA examination report indicates that the veteran 
reported having constant pain in both knees.  Physical 
examination revealed significant patella femoral crepitation 
with knee range of motion.  The knees extended fully and 
flexed to approximately 100 degrees.  The knees were stable 
to ligamentous testing.  The right patella was unstable to 
medial lateral stress.  The left patella was stable.  It was 
noted that the veteran had previously re-dislocated the right 
patella post realignment.  The veteran walked with 
significant gait antalgia favoring the right leg with the use 
of the cane in the right hand.  X-ray examinations revealed 
moderate degenerative arthritis, tricompartmental.  The 
diagnosis was bilateral knee degenerative arthritis.  

A February 1999 VA treatment record reveals that the veteran 
had complaints of chronic bilateral knee pain.  Examination 
of the knees revealed bilateral swelling.  There was mild 
tenderness.  

A March 1999 hospital record reveals that the veteran injured 
his right knee after falling when his knee "gave out."  
Physical examination revealed that the right knee had diffuse 
swelling.  There was slight tenderness posteriorly and 
laterally.  There were negative laxity, McMurray, and drawer 
signs.   

At a hearing before the RO in April 1999, the veteran stated 
that in February, his right knee collapsed and he fell down.  
(Hearing Transcript, hereinafter Tr., 8, 9 and 11).  He 
stated that he fell down and his left knee fell out of joint.  
(Tr. 8 and 9).  The veteran indicated that his knee cap was 
not stable and his knees gave out laterally.  (Tr. 9 and 11).   

An April 1999 VA examination report reveals that the veteran 
had complaints of weakness, pain, and swelling in the knees.  
The veteran reported having severe instability in the knees.  
He also reported having a lack of endurance in the lower 
extremities.  The veteran stated that increased activity and 
movement aggravated his condition.  He used a cane for 
walking.  The veteran reported that he fell in March 1999 and 
dislocated his right patella.  Physical examination revealed 
that the veteran walked with a wide based gait.  The veteran 
had slow movements standing up from a sitting position and 
sitting down.  Examination of the right knee revealed that 
active range of motion was zero degrees to 100 degrees.  
There was tenderness on the medial aspect of the right knee 
joint.  Collateral and cruciate ligaments were intact.  
Muscle strength of the right knee was within normal limits.  
There was mild to moderate swelling in the suprapatellar 
bursa area bilaterally.  Examination of the left knee 
revealed that pressure on the patella vertically downward 
caused pain.  There was no apprehension sign on patellar 
medial or lateral movements and there was no pain.  No 
patellar instability was noted.  Left knee range of motion 
was from zero degrees to 106 degrees.  Knee motor strength 
was within normal limits.  Extensor hallucis longus was 
normal in strength.  The assessment was bilateral knee 
arthritis and limitation of motion and other symptoms.  

An August 1999 VA treatment record reveals that the veteran 
reported that his knee pain was much improved on medication.  

A November 1999 VA treatment record reveals that the veteran 
had no pain in the knees with valgus and varus stress 
bilaterally.  The veteran had a negative drawer sign.  He had 
no crepitus.  The assessment was knee pain.  The examiner 
stated that he did not believe the knee pain was ligamentous 
but may represent an intrinsic knee problem such as arthritis 
and degenerative joint disease.  

A November 1999 VA orthopedic outpatient clinic indicates 
that the veteran had a long history of knee pain with a 
remote history of bilateral tibial tubercle transfer for 
patellar dislocations.  Physical examination revealed 5/5 
strength in the muscles of the lower extremities.  Sensation 
was preserved and bilateral symmetrically.  Range of motion 
of the knees was zero to 140 degrees and the range of motion 
was limited by the veteran's anatomy.  There was no frank 
instability.  

A January 2000 VA treatment record reveals that the veteran's 
knee pain was controlled with medication.     



Analysis

Initial Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issues on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In a January 1999 statement of the case and December 
1999 supplemental statement of the case, the RO notified the 
veteran of the pertinent law and regulations.  The RO also 
informed the veteran what evidence was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in 
March 1998 and April 1999 in order to determine the current 
severity of his disorder.  Relevant VA treatment records have 
been obtained and associated with the claims folder.  The RO 
also obtained private medical records identified by the 
veteran.  The veteran was also afforded a hearing before the 
RO in April 1999. 

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claims have 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise. 


Discussion

Entitlement to a Disability Evaluation in Excess of 20 
Percent for Osteoarthritis Secondary to Patellar and 
Ligamentous Instability of the Right Knee.

The RO has rated the veteran's osteoarthritis secondary to 
patellar and ligamentous instability of the right knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (other impairment of 
knee, recurrent subluxation or lateral instability).  The RO 
assigned a 20 percent evaluation to the right knee 
disability.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the veteran's service-connected 
osteoarthritis secondary to patellar and ligamentous 
instability of the right knee is more appropriately rated as 
10 percent disabling under Diagnostic Code 5257 with the 
assignment of a separate 10 percent evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994), DeLuca v. Brown, 8 Vet. App. 
202 (1995); VAOPGCPREC 9-98 and 38 C.F.R. § 4.59.  

The medical evidence of record shows that the veteran has 
slight instability of the right knee.  The symptom of 
instability was first detected upon VA examination in 1993.  
The 1993 VA examination report indicates that the right knee 
was unstable to ligamentous testing.  Upon VA examination in 
March 1998, the right knee was unstable to medial lateral 
stress.  The Board notes that instability of the right knee 
was not detected upon VA examination in April 1999.  A 
November 1999 VA outpatient treatment record indicates that 
the examiner noted that the veteran had "no frank 
instability."  Thus, the Board finds that a 10 percent 
rating is appropriate under Diagnostic Code 5257 for slight 
instability of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The Board also finds that a separate 10 percent evaluation is 
warranted for arthritis of the right knee under VAOPGCPREC 9-
98 and 38 C.F.R. § 4.59, in addition to the 10 percent 
evaluation assigned under Diagnostic Code 5257.  Review of 
the record reveals that there are X-ray findings of 
degenerative arthritis of the right knee and evidence of 
painful motion.  X-ray examination in 1998 revealed moderate 
degenerative arthritis.  The VA examination reports and 
treatment records indicate that the veteran had complaints of 
pain in the right knee.  The March 1998 VA examination report 
reveals that the veteran walked with significant gait 
antalgia and he used a cane.  A November 1999 VA treatment 
record indicates that the assessment was knee pain.  The VA 
treatment records dated in 1999 and 2000 note that the 
veteran's knee pain was controlled with medication.  The 
Board believes that these findings are indicative of 
additional disability of the right knee, characterized as 
functional loss due to pain, as contemplated under VAOPGCPREC 
9-98 and 38 C.F.R. § 4.59.  Accordingly, the assignment of a 
separate 10 percent evaluation for degenerative joint disease 
of the right knee under Diagnostic Code 5003 is warranted.   

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a higher disability evaluation for the 
service-connected osteoarthritis secondary to patellar and 
ligamentous instability of the right knee under the 
provisions of Diagnostic Code 5257.  As discussed above, the 
veteran is assigned a 10 percent disability evaluation under 
Diagnostic Code 5257 in addition to the separate 10 percent 
evaluation for the arthritis of the right knee under 
VAOPGCPREC 9-98 and 38 C.F.R. § 4.59.

As discussed above, the record demonstrates that the veteran 
has no more than slight instability of the right knee.  There 
were findings that the right patella was unstable to medical 
lateral stress upon VA examination in March 1998.  However, 
upon examination in March 1999 and April 1999, instability 
was not detected.  A November 1999 VA treatment record 
indicates that there was no "frank instability."  The 
medical evidence does not demonstrate moderate or severe 
instability of the right knee.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected osteoarthritis secondary to 
patellar and ligamentous instability of the right knee under 
Diagnostic Code 5257, because the evidence does not 
demonstrate that the veteran's disability is manifested by 
moderate or severe instability.  The objective evidence, 
which has been reviewed above, shows no more than slight 
instability of the knee. 

The Board also finds that a higher disability evaluation is 
not warranted under Diagnostic Codes 5260 or 5261 pertaining 
to limitation of motion of the knee.  In order for a 
disability evaluation in excess of 20 percent to be assigned 
to the right knee under Diagnostic Code 5260, flexion must be 
limited to 15 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The medical evidence of record shows that from 1997 to 1999, 
flexion of the right knee ranged from 100 degrees to full 
flexion.  It is clear that the veteran is able to flex his 
right knee well beyond 60 degrees and that there is no 
limitation of extension.  Thus, the Board concludes that 
although the veteran is experiencing some limitation of 
motion, pursuant to objective medical evidence of record, 
such limitation does not meet the objective criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 and 
5261.  Accordingly, the Board concludes that a higher 
disability evaluation is not warranted under Diagnostic Codes 
5260 and 5261.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

In summary, a disability evaluation in excess of 20 percent 
for the service-connected osteoarthritis secondary to 
patellar and ligamentous instability of the right knee is not 
warranted for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim is denied.  


Entitlement to a Disability Evaluation in Excess of 20 
Percent for Osteoarthritis Secondary to Patellar and 
Ligamentous Instability of the Left Knee

The RO has rated the veteran's osteoarthritis secondary to 
patellar and ligamentous instability of the left knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (other impairment of 
knee, recurrent subluxation or lateral instability).  The RO 
assigned a 20 percent evaluation to the left knee disability.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts, supra.  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio, 
supra.  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi, supra.   

The Board finds that the veteran's service-connected 
osteoarthritis secondary to patellar and ligamentous 
instability of the left knee is more appropriately rated as 
10 percent disabling under Diagnostic Code 5257 with an 
additional 10 percent evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59.  See Esteban and DeLuca, both supra; 
VAOPGCPREC 9-98 and 38 C.F.R. § 4.59.  

The medical evidence of record shows that the veteran has 
slight instability of the left knee.  The symptom of 
instability was first detected upon VA examination in 1993.  
The 1993 VA examination report reflects a diagnosis of 
bilateral patella instability.  The Board notes that 
instability of the left knee was not detected upon VA 
examination in April 1999.  However, a November 1999 VA 
outpatient treatment record reveals that the examiner noted 
that the veteran had "no frank instability" in the knees.  
Thus, the Board finds that a 10 percent rating is appropriate 
under Diagnostic Code 5257 for slight instability of the left 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board also finds that a separate 10 percent evaluation is 
warranted for arthritis of the left knee under VAOPGCPREC 9-
98 and 38 C.F.R. § 4.59, in addition to the 10 percent 
evaluation assigned under Diagnostic Code 5257.  Review of 
the record reveals that there are X-ray findings of 
degenerative arthritis of the left knee and evidence of 
painful motion.  X-ray examination in 1998 revealed moderate 
degenerative arthritis.  The VA examination reports and 
treatment records indicate that the veteran had complaints of 
pain in the left knee.  The March 1998 VA examination report 
indicates that the veteran walked with significant gait 
antalgia and he used a cane.  A November 1999 VA treatment 
record indicates that the assessment was knee pain.  The VA 
treatment records dated in 1999 and 2000 note that the 
veteran's knee pain was controlled with medication.  The 
Board believes that these findings are indicative of 
additional disability of the left knee, characterized as 
functional loss due to pain, as contemplated under VAOPGCPREC 
9-98 and 38 C.F.R. § 4.59.  Accordingly, the assignment of a 
separate 10 percent evaluation for degenerative joint disease 
of the left knee under Diagnostic Code 5003 is warranted.   

The record demonstrates that the veteran has slight 
instability of the left knee.  The left patella was stable 
upon VA examination in March 1998 and April 1999.  A November 
1999 VA treatment record indicates that there was no "frank 
instability" in the knees.  The medical evidence does not 
demonstrate moderate or severe instability of the left knee.  
Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 10 percent for the 
veteran's service connected osteoarthritis secondary to 
patellar and ligamentous instability of the left knee under 
Diagnostic Code 5257.  

The Board also finds that a higher disability evaluation is 
not warranted under Diagnostic Codes 5260 or 5261 pertaining 
to limitation of motion of the knee.  Normal flexion and 
extension of a knee is from 0 to 140 degrees.  The medical 
evidence of record shows that from 1997 to 1999, flexion of 
the left knee ranged from 100 degrees to full flexion.  It is 
clear that the veteran is able to flex his left knee well 
beyond 60 degrees and that there is no limitation of 
extension.  Thus, the Board concludes that although the 
veteran is experiencing some limitation of motion, pursuant 
to objective medical evidence of record, such limitation does 
not meet the objective criteria for an evaluation in excess 
of 20 percent under Diagnostic Codes 5260 and 5261.  
Accordingly, the Board concludes that a higher disability 
evaluation is not warranted under Diagnostic Codes 5260 and 
5261.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, supra.

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

In summary, a disability evaluation in excess of 20 percent 
for the service-connected osteoarthritis secondary to 
patellar and ligamentous instability of the left knee is not 
warranted for the reasons and bases described above.  The 
preponderance of the evidence is against the claim for an 
increased rating and the claim is denied.  

With respect to both knees, the Board has found that each is 
entitled to a 10 percent rating based on instability 
(Diagnostic Code 5257) and a 10 percent rating based on 
painful motion (Diagnostic Code 5003, 38 C.F.R. § 4.59).  
This decision does not require, however, formal re-rating.  
Rather, this decision merely holds that ratings higher than 
20 percent are not warranted, and explains the basis for the 
current ratings. 


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for osteoarthritis secondary to patellar and 
ligamentous instability of the right knee is denied.

Entitlement to a disability evaluation in excess of 20 
percent for osteoarthritis secondary to patellar and 
ligamentous instability of the left knee is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

